Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to amendment entered 1/24/2022.  Claims 8, 11 and 14 are amended, no claims are canceled, and claims 16-20 are added; claims 1-20 remain pending in this application.  Claims 1, 8 and 14 being independent.
The examiner thanks the applicant for indicating the support for the claim amendments in the remarks.
Response to Arguments
Amendment to claim 14 overcomes claim objection to claim 14.  All objections to claims are withdrawn.
Applicant's arguments filed 1/24/2022 with respect to claim 1 have been fully considered but they are not persuasive. 
Applicant submits that the Doherty fails to teach or suggest, "assessing spatial movement behavior of a set of user devices from amongst the plurality of user devices by processing the spatial movement data received from members of the set of user devices using machine learning techniques” as recited in claim 1.  Examiner respectfully disagrees.
	First examiner notes that “machine learning techniques” as recited in claim 1 is a broad term that is not defined in the specification or defined in the art, and in the plain meaning encompasses any techniques related to machine learning, which is a broad field of study and contains a variety of data processing methods.  Arguably any data processing technique as rudimentary as reading or storing data that is necessary for the broad art of “machine learning” may be considered a “machine learning technique”.  Further examiner notes that applicant appears to use the phrase “machine learning techniques” as equivalent to “machine learning” in the remarks, examiner notes for the record that “machine learning techniques” is not equivalent to “machine learning” and is a much broader term.
In the accompanying remarks applicant provides examples from the instant specification regarding learning techniques. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., techniques used to determine a mobility of the user such as grouping in clusters or assigning mobility factors ([0044]-[0046]) ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further submits that no "machine learning" that occurs in this operation, in reference to the cited paragraph of Doherty ADA algorithm (Doherty [0039]).  In response examiner reiterates that claim language does not require that any “machine learning” occur, merely recite the use of “machine learning techniques”.  Examiner also notes that the attribute assignment algorithms of Doherty processes raw data and categorizes devices, where such algorithms belong to the broad category of “machine learning techniques”.  
Lastly examiner notes that Doherty explicitly teaches the use of machine learning in determining learned attributes in said ADA algorithm (See Doherty [0151] learned attributes based on historical data).
Therefore the 102 rejections of claim 1 and depending claims 2-7 are maintained. Examiner notes that the rejection is re-written from the previous office action as previously claims 1 and claim 8 were of identical scope and currently claim 8 is amended as diverging in scope.  Examiner notes for the record that the rejection for claim 1 relies of the same grounds of rejection.
Applicant's arguments filed 1/24/2022 with respect to claim 8 have been fully considered but they are not persuasive. 
Applicant submits similar remarks regarding claim 8 as applied to claim 1.  Examiner cites the response to claim 1 above.
Applicant further submits that Doherty does not mention any classification nor "assign[ation] of mobility factors" which categorize the user devices based on spatial movement data. In other words, a log of movement is not the same as a mobility factor which categorizes multiple different user devices. Examiner respectfully disagrees.
Examiner disagrees with applicant that Doherty does not simply provide a log of movement, Doherty teaches processing raw movement data to learn and assign attributes to multiple devices as explained in the rejection and accompanying citations (See Doherty Fig. 1, Fig. 3 ADA algorithm; See also [0151] learned attributes based on historical data; Fig. 2 [0038], [0043] ADA on server embodiment inherent selection of a device from set of devices 210 as shown in fig. 2).  
Examiner further notes that the limitation in question regarding categorizing the user device is merely recited as an intended function where Doherty’s structure meets the intended function.  Thus, Doherty teaches categorizing user devices based on spatial movement data (where limitation is recited as intended function and Doherty’s teaching of assignment of attributes to multiple devices teaches sufficient structure to meet the intended function; See Doherty Fig. 2 [0038], [0043] ADA on server embodiment inherent selection of a device from set of devices 210 in Fig. 2; Fig. 3, [0154]-[0159]  where disclosed attributes categorize device i.e. stationary moving).
The rejection of claim 8 is modified from a 102 anticipated by Doherty to a 103 Doherty in view of Broch in order to address the amended claim limitations.  Examiner cites rejection below and response to arguments for claim 8 and depending claims 9-13.
Applicant further submits arguments dated 1/24/2022 regarding amended claim 14 based on the remarks regarding claim 1.  Regarding examiner cites the response regarding Claim 1 above as sufficient to address the remarks.
Applicant’s remaining arguments filed 1/24/2022 with respect to claim 8, 11 and 14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the " in line 11.  There is insufficient antecedent basis for this limitation in the claim.   Further, it is not clear what claimed entity(s) “the members” refers to and thus the claim is indefinite and unclear.
Claim 14 recites the limitation "the spatial movement" in line 19.  There is insufficient antecedent basis for this limitation in the claim.   
Examiner further notes that claim 14 recites the limitation “obtain location information from user devices assigned to the plurality of users, wherein the location information includes a spatial movement data” in lines 3-4, however there is no further use or linkage of the obtained location information or the spatial movement data in the remainder of the claim.
Claim 15 recites the limitation "the plurality of user devices" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites the limitation "the set of user devices" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 

Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

New claims 18-19 recite “a predefined rule excludes user devices..” which makes the claim is indefinite and unclear because it is not clear what the user devices are “excluded” from as the sentence is incomplete.  Further,  as parent claim 2 recites “filtering the set of the user devices from the plurality of user devices based on predefined rules”  it is not clear if the “excludes” as recited in claims 18-19 refers to “filtering” as recited in parent claim.  Further, it is not clear if the “a predefined rule” as recited in claims 18-19 is related to the “predefined rules” as recited in parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doherty; Sean T. et al.  US 20080125959 A1.

Regarding Claims 1, Doherty discloses A method (See Doherty Fig. 1, [0037] Fig. 2, [0043] Fig. 3, [0154]-[0159]) comprising:
receiving, from an individual user device from amongst a plurality of user devices assigned to a plurality of users, a spatial movement data associated with the individual user device (See Doherty Fig. 2, [0043] “..receive person-based location data from a mobile device 210, the person-based location data being sent from a user..” where figure shows plurality of devices/users 210; Fig. 1, [0037] “location data…”);
assessing spatial movement behavior of a set of user devices from amongst the plurality of user devices by processing the spatial movement data received from members of the set of user devices (See Doherty Fig. 1 140 ADA algorithm [0039]-[0040] algorithm outputs Fig. 3, 320-330 Modules 2, 3 and 4 [0154]-[0159], [0119]-[0127] Events Output Table where disclosed attributes indicate movement behavior) using machine learning techniques (See Doherty Fig. 1, Fig. 3 ADA algorithm; See also [0151] learned attributes based on historical data);
selecting user devices from the set of user devices based on the spatial movement behavior; and reconfiguring the selected user devices based on the assessed spatial movement behavior (See Doherty [0162]-[0165]  “..make a secondary device or service behave differently based on what the person is currently "doing", as automatically determined by the ADA.. configured to be automatically disabled (or an automated response sent) in a specific subset of spatial-temporal circumstances as detected by the algorithm..”; and also Fig. 2 [0038], [0043] ADA on server embodiment inherent selection of a device from set of devices 210 as shown in fig. 2);).  
 
Regarding Claim 5, Doherty discloses wherein the behavior recognition engine is to reconfigure the at least one user device by changing mode of operation between a first mode of operation and a second mode of operation based on the assigned mobility factor (See Doherty [0162]-[0165]  “..make a secondary device or service behave differently based on what the person is currently "doing", as automatically determined by the ADA.. configured to be automatically disabled (or an automated response sent) in a specific subset of spatial-temporal circumstances as detected by the algorithm..”).  

Regarding Claim 7, Doherty discloses wherein the plurality of parameters comprises a number of geo-location partitions, total distance travelled by the user, and an area and a perimeter within which individual user device has travelled in a predetermined time period (See Doherty Fig. 1 140 ADA algorithm [0039]-[0040] algorithm outputs Fig. 3, 320-330 Modules 2 and 3, [0119]-[0127] where activity (a) corresponds to partitions, travel distance given with (T) and both (A) and (T) teach area and perimeter where user device has traveled in given time period).  

Regarding Claim 16, Doherty discloses wherein reconfiguring the user devices comprises placing the user devices in a power saving mode based on the mobility factor (See Doherty [0162]-[0165] sleep and wake modes in response to learned attribute  in order to save power). 

Regarding Claim 17, Doherty discloses wherein reconfiguring the user devices comprises reconfiguring a security setting of the user devices based on the mobility factor (See Doherty Fig. 8C [0162]-[0165] where disabling device based on the learned device attribute corresponds to reconfiguring security setting).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty; Sean T. et al.  US 20080125959 A1 in view of Broch; Joshua Glenn et al. US 20170230248 A1.

Regarding Claim 2, Doherty discloses the plurality of user devices (See Doherty Fig. 2, [0043] “..receive person-based location data from a mobile device 210, the person-based location data being sent from a user..” where figure shows plurality of devices/users 210)
Doherty does not explicitly disclose filtering the set of the user devices from the plurality of user devices based on predefined rules.
Broch teaches filtering out the set of user devices from the plurality of user devices based on predefined rules (See Broch Fig. 1, Fig. 3, Fig. 5 [0029][-[0030] “..a device and/or user may be assigned to a device management partition, and upon assignment, objects associated with the mobile device and/or user may be accessible to, editable by, and/or configurable..” [0042]-[0044]“..a process of rule-based mobile device management delegation.. a rule may be satisfied if attributes associated with a device indicate that the device is owned by an employee in a specific department (e.g., engineering) of an enterprise, the device is associated with a certain wireless carrier, and the device is in a predefined location..”; See also [0059] device selection).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Doherty to include the noted teachings of Broch, in order to manage mobile device according to a policy (Broch [0015]).

Regarding Claim 3, the combination teaches determining, for the user devices in the set of the user devices, a plurality of parameters based on the spatial movement data of members of user devices in the set, wherein the plurality of parameters are indicative of a spatial movement behavior of the user devices (See Doherty Fig. 1 140 ADA algorithm [0039]-[0040] algorithm outputs Fig. 3, 320-330 Modules 2 and 3, [0119]-[0127] Events Output Table where disclosed attributes indicate movement behavior).

Regarding Claim 4, the combination teaches the predefined rules comprise at least one of predefined number of user devices associated with a user, user devices sharing similar attribute, spatial movement data gathered from user devices for a predetermined time period, overlap of the spatial movement data from user devices sharing similar attribute assigned to a user, and a combination thereof (See Broch Fig. 3, [0029][-[0030] “..a device and/or user may be assigned to a device management partition, and upon assignment, objects associated with the mobile device and/or user may be accessible to, editable by, and/or configurable..” [0042]-[0044]“..a process of rule-based mobile device management delegation.. a rule may be satisfied if attributes associated with a device indicate that the device is owned by an employee in a specific department (e.g., engineering) of an enterprise, the device is associated with a certain wireless carrier, and the device is in a predefined location..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Broch, in order to manage mobile device according to a policy (Broch [0015]).

Regarding Claim 8, Doherty discloses A behavior recognition system (See Doherty Fig. 1, [0037] Fig. 2, [0043] Fig. 3, [0154]-[0159]) comprising:
a data acquisition engine to receive a location information, at predetermined intervals, from members of a plurality of user devices assigned to a plurality of users (See Doherty Fig. 2, [0043] “..receive person-based location data from a mobile device 210, the person-based location data being sent from a user..” where figure shows plurality of devices/users 210), wherein the location information includes a spatial movement data along with time stamps of transmission of the spatial movement data (See Doherty Fig. 1, [0037] “location data consists of at least date/time information and longitude and latitude information, and preferably also speed information and measures of data quality/accuracy … data could be sent wirelessly every x seconds on a continuous basis…”);
and a parameter determination engine to determine a plurality of parameters for a set of user devices from amongst the plurality of user devices based on the spatial movement data of members of the set of user devices, wherein the plurality of parameters is indicative of a spatial movement behavior of the members of the set of user devices (See Doherty Fig. 1 140 ADA algorithm [0039]-[0040] algorithm outputs Fig. 3, 320-330 Modules 2 and 3, [0119]-[0127] Events Output Table where disclosed attributes indicate movement behavior);
and a behavior recognition engine (See Doherty Fig. 3, 340 Module 4 Attribute Detection [0128]-[0153]) to:
assign mobility factors to members of the set of user devices based on the plurality of parameters (See Doherty Fig. 3, 340 Module 4 Attribute Detection [0154]-[0159] Algorithm Output 350--Events and Attributes Table) based on machine learning techniques (See Doherty Fig. 1, Fig. 3 ADA algorithm; See also [0151] learned attributes based on historical data) to categorize the user device based on the mobility factors (where limitation is recited as intended function and Doherty’s teaching of assignment of attributes to multiple devices teaches sufficient structure to meet the intended function; See Doherty Fig. 2 [0038], [0043] ADA on server embodiment inherent selection of a device from set of devices 210 in Fig. 2; Fig. 3, [0154]-[0159]  where disclosed attributes categorize device i.e. stationary moving),
wherein the mobility factor is indicative of the spatial movement behavior of the members of the set of user devices (See Doherty Fig. 3, [0154]-[0159] “indoor/outdoor classification, nature of brief stop if applicable (drop-off-pick-up, mode-switch point), within activity movement episodes, building/location name*, land-use name*, activity type*,” where disclosed attributes indicate movement behavior, See also Figs. 6A-7B );
identify at least one user device from the set of user devices for reconfiguration and reconfigure the at least one user device based on the mobility factor assigned thereto (See Doherty [0162]-[0165] “..make a secondary device or service behave differently based on what the person is currently "doing", as automatically determined by the ADA.. configured to be automatically disabled (or an automated response sent) in a specific subset of spatial-temporal circumstances as detected by the algorithm..”; See also Fig. 2 [0038], [0043] ADA on server embodiment inherent selection of a device from set of devices 210 as shown in fig. 2).  

Doherty does not explicitly identify at least one user device from the set of user devices for reconfiguration based on the mobility factors being higher than a predetermined threshold
Broch teaches identify at least one user device from the set of user devices for reconfiguration (See Broch [0059] device selection [0063]-[0064] configuration changes on reassignment thus identify device from the set of devices for reconfiguration)
based on the mobility factors being higher than a predetermined threshold (See Broch [0059] device selection where “it may be determined that scores associated with each of multiple applied rules are below a threshold score, and the mobile device and/or user may be applied to a default partition 54” thus converse is also taught as selection for 512 522 is based on score [mobility factor] being higher than threshold)
Broch further teaches determine a plurality of parameters for a set of user devices from amongst the plurality of user devices (See Broch Fig. 1, Fig. 3, Fig. 5 [0029][-[0030] “..a device and/or user may be assigned to a device management partition, objects associated with the mobile device and/or user may be accessible to, editable by, and/or configurable..”)
and assign mobility factors to members of the set of user devices based on the plurality of parameters to categorize the user device based on the mobility factors (See Broch Fig. 1, Fig. 3, Fig. 5  [0059]“.. a score representing a level of match between the rule and the attributes may be generated..” [0063]-[0064] reassignment i.e. categorize).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Doherty to include the noted teachings of Broch, in order to manage mobile device according to a policy (Broch [0015]).

Regarding Claims 4, the combination teaches the predefined rules comprise at least one of predefined number of user devices associated with a user, user devices sharing similar attribute, spatial movement data gathered from user devices for a predetermined time period, overlap of the spatial movement data from user devices sharing similar attribute assigned to a user, and a combination thereof (See Broch Fig. 3, [0029][-[0030] “..a device and/or user may be assigned to a device management partition, and upon assignment, objects associated with the mobile device and/or user may be accessible to, editable by, and/or configurable..” [0042]-[0044]“..a process of rule-based mobile device management delegation.. a rule may be satisfied if attributes associated with a device indicate that the device is owned by an employee in a specific department (e.g., engineering) of an enterprise, the device is associated with a certain wireless carrier, and the device is in a predefined location..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Broch, in order to manage mobile device according to a policy (Broch [0015])

Regarding Claim 9, The combination teaches the plurality of user devices (See Doherty Fig. 2, [0043] “..receive person-based location data from a mobile device 210, the person-based location data being sent from a user..” where figure shows plurality of devices/users 210).
Doherty does not explicitly disclose filtering the set of the user devices from the plurality of user devices based on predefined rules.
Broch teaches a user filtration engine to filter out the set of user devices from the plurality of user devices based on predefined rules (See Broch Fig. 1, Fig. 3, Fig. 5 [0029][-[0030] “..a device and/or user may be assigned to a device management partition, and upon assignment, objects associated with the mobile device and/or user may be accessible to, editable by, and/or configurable..” [0042]-[0044]“..a process of rule-based mobile device management delegation.. a rule may be satisfied if attributes associated with a device indicate that the device is owned by an employee in a specific department (e.g., engineering) of an enterprise, the device is associated with a certain wireless carrier, and the device is in a predefined location..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Doherty to include the noted teachings of Broch, in order to manage mobile device according to a policy (Broch [0015]).

Regarding Claim 10, The combination teaches wherein the behavior recognition engine is to reconfigure the at least one user device by changing mode of operation between a first mode of operation and a second mode of operation based on the assigned mobility factor (See Doherty [0162]-[0165]  “..make a secondary device or service behave differently based on what the person is currently "doing", as automatically determined by the ADA.. configured to be automatically disabled (or an automated response sent) in a specific subset of spatial-temporal circumstances as detected by the algorithm..”).  

Regarding Claim 11, the combination teaches the predefined rules comprise at least one of predefined number of user devices associated with a user, overlap of the spatial movement data from user devices sharing similar attribute assigned to a user, and a combination thereof (See Broch Fig. 3, [0029][-[0030] partition assignment [0042]-[0044] where filtering based on location attributes filtering devices to partitions based on overlap of spatial movement data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Broch, in order to manage mobile device according to a policy (Broch [0015]).

Regarding Claim 12, The combination teaches wherein the plurality of parameters comprises a number of geo-location partitions, total distance travelled by the user, and an area and a perimeter within which individual user device has travelled in a predetermined time period (See Doherty Fig. 1 140 ADA algorithm [0039]-[0040] algorithm outputs Fig. 3, 320-330 Modules 2 and 3, [0119]-[0127] where activity (a) corresponds to partitions, travel distance given with (T) and both (A) and (T) teach area and perimeter where user device has traveled in given time period).  

Regarding Claim 13, Doherty discloses the set of user devices (See Doherty Fig. 2, [0043] “..receive person-based location data from a mobile device 210, the person-based location data being sent from a user..” plurality of devices/users 210) for assigning the mobility factor based on machine learning techniques (See Doherty Fig. 3, 340 Module 4 Attribute Detection [0154]-[0159] Algorithm Output 350--Events and Attributes Table, Fig. 3 ADA algorithm)
Doherty does not explicitly disclose the behavior recognition engine is to create a plurality of clusters of the user devices in the set of user devices for assigning the mobility factor based on machine learning techniques 
Broch teaches the behavior recognition engine is to create a plurality of clusters of the user devices in the set of user devices (See Broch Fig. 1, Fig. 5 plurality partitions See Broch Fig. 3, [0029][-[0030] “..a device and/or user may be assigned to a device management partition, and upon assignment, objects associated with the mobile device and/or user may be accessible to, editable by, and/or configurable..” [0042]-[0044]“..a process of rule-based mobile device management delegation.. a rule may be satisfied if attributes associated with a device indicate that the device is owned by an employee in a specific department (e.g., engineering) of an enterprise, the device is associated with a certain wireless carrier, and the device is in a predefined location..”) for assigning the mobility factor based on machine learning techniques (where claimed limitation is intended function met by clustering structure of Broch).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Doherty to include the noted teachings of Broch, in order to manage mobile device according to a policy (Broch [0015]).

Regarding Claim 20, the combination teaches wherein the mobility factor is a numerical value (See Broch [0059] mobility factor [score] is a numerical value)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Broch, in order to manage mobile device according to a policy (Broch [0015]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Doherty; Sean T. et al.  US 20080125959 A1 in view of Bakshi; Rahul et al. US 20170206559 A1

Regarding Claim 6, Doherty discloses the limitations of claim 1 and further discloses assign a mobility factor to members of the plurality of user devices (See Doherty Fig. 3, 340 Module 4 Attribute Detection [0154]-[0159] Algorithm Output 350--Events and Attributes Table).
Doherty does not explicitly disclose the assessing comprises creating a plurality of clusters of user devices in the set using k-means clustering to assign a mobility factor to members of the plurality of clusters and ranking the plurality of clusters based on the assigned mobility factors.  
Bakshi teaches the assessing comprises creating a plurality of clusters of user devices in the set using k-means clustering (See Bakshi Figs. 3A, 3C [0033], [0040] k-means clustering for creating geo-polygons) to assign a mobility factor to members of the plurality of clusters
(See Bakshi Figs. 3A, 3C [0033], [0040] [0050] geo-polygons associated with location, time, and other mobility factors) and ranking the plurality of clusters based on the assigned mobility factors(See Bakshi Fig. 3C, 4B, [0051] [0057] determining confidence geo-polygons and intersecting geo-polygons equivalent to ranking clusters).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Doherty to include the noted teachings of Bakshi, in order to discover multiple devices that are associated with the single entity (Bakshi [0017]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Broch; Joshua Glenn et al. US 20170230248 A1 in view of Liu; Jia et al. US 9065727 B1.

	Regarding Claim 14, Broch discloses A non-transitory computer-readable medium comprising computer- readable instructions providing ranking to a plurality of users (See Broch Fig. 1, 3, 4, [0030] portioning equivalent of ranking [0013] computer medium), which, when executed by a processing resource, cause the processing resource to:
	obtain location information from user devices assigned to the plurality of users (See Broch Fig. 6, [0061] “..At 600, attributes associated with a mobile device and/or user may be monitored…periodically (e.g., every five minutes, once a day, etc.), in...”), wherein the location information includes a spatial movement data (See Broch Fig. 1, Fig. 3, [0043]-[-0044] “..location, region and/or other geographic attribute associated with the user and/or device; and/or any other information associated with a mobile device, the mobile device's user, and/or associated..”);
	based on machine learning techniques (See Broch Fig. 1, Fig. 5 plurality partitions See Broch Fig. 3, [0029][-[0030] portioning methods teach broadly recited machine learning techniques i.e. data processing and clustering):
create different clusters of user devices (See Broch Fig. 1, Fig. 5 plurality partitions See Broch Fig. 3, [0029][-[0030] “..a device and/or user may be assigned to a device management partition, and upon assignment, objects associated with the mobile device and/or user may be accessible to, editable by, and/or configurable..” [0042]-[0044]“..a process of rule-based mobile device management delegation.. a rule may be satisfied if attributes associated with a device indicate that the device is owned by an employee in a specific department (e.g., engineering) of an enterprise, the device is associated with a certain wireless carrier, and the device is in a predefined location..”) in which user devices are group randomly (See Broch Fig. 1, Fig. 5 plurality partitions See Broch Fig. 3, [0027] where assignment to default partitions equivalent to randomly grouping [0029][-[0030] assignment to partitions where “randomly” is a broad term that may cover any method of assignment), wherein the different clusters have different numbers of user devices (See Broch Fig. 1, Fig. 5 plurality partitions See Broch Fig. 3, [0029][-[0030] where obvious that partitions will have different numbers of devices as there is no step taught to equalize the number of devices in each partition);
	assign a mobility factor for members of the set of clusters (See Broch [0059] assigning scores to device [member] in partitions [set of clusters])
and identify at least one cluster for reconfiguration (See Broch Fig. 1, Fig. 5 plurality partitions See Broch Fig. 3, [0029][-[0030] “..a device and/or user may be assigned to a device management partition, and upon assignment, objects associated with the mobile device and/or user may be accessible to, editable by, and/or configurable..”) and reconfigure the user devices in the identified at least one cluster based on the mobility factor assigned thereto (See Broch Fig. 1, Fig. 3, [0043]-[-0044] “..location, region and/or other geographic attribute associated with the user and/or device).
	Broch does not explicitly disclose create different sets of clusters of user devices in which user devices are group randomly, wherein the different sets have different numbers of user devices; 
	determine a cost associated with each cluster; determine an overall cost associated with each set of clusters; group the members based on the set of clusters with the lowest overall cost; assign a mobility factor for members of the set of clusters with the lowest overall cost.
Liu teaches based on machine learning techniques (See Liu Fig. 3 Paragraph(47) training a behavioral model (block 306):
create different sets of clusters of user devices (See Liu Figs 4-5, Fig. 5 508A 508B Col. 15 Lines 47-67 applies one of the clustering algorithms to the vectors to identify a plurality of clusters of network device identifiers … Process 400 includes dividing the non-homogenous set into subsets  (74) step 508 includes applying a clustering algorithm to the vectors  (75) k-means clustering (76) hierarchal clustering)
 in which user devices are group randomly (See Liu Figs 4-5, Col. 15 Lines 47-67 read on broad term randomly where k-means clustering randomly defines centroids as taught in (75)), wherein the different sets have different numbers of user devices (See Liu Figs 4-5, (67)-(68) clustering algorithms where obvious that the non-homeogenous sets will have different numbers of devices as no step of equalizing the number of devices is taken); 
	determine a cost associated with each cluster (See Liu Fig. 5 510 Col. 16 Lines 19-30 “The processing circuit then calculates the distance between the vector representing the potential similar device identifier and each cluster identified from the feature data of the non-homogeneous set” where distance reads on cost); 
determine an overall cost associated with each set of clusters (See Liu Fig. 5 510 Col. 16 Lines 20-30“..The processing circuit calculates on overall similarity score to the non-homogeneous set by aggregating the distances to each cluster…An inverse of distance between the vectors represents the similarity between the device identifiers..”).
determine a set of clusters with a lowest overall cost (See Liu Fig. 5 510 Col. 16 Lines 30-50 “The potential similar device identifiers are scored and ranked based on similarity, with the top N device identifiers above a certain threshold value being assigned as similar device identifiers.. the top one hundred device identifiers having vectors closest to the centroid of each subset of the non-homogeneous set” Where obvious as distance is inverse of similarity so obvious that highest similarity is lowest distance [cost] 58594009217/047,452); 
group the members based on the set of clusters with the lowest overall cost (Liu Col. 16 Lines 30-50 “..display the second set of network device identifiers on a user interface either as one set, or as subsets based on the strongly shared interests identified by the cluster analysis on the non-homogeneous set..” Fig. 5 512a 512b); 
assign a mobility factor for members of the set of clusters with the lowest overall cost (See Liu Fig. 5 510 Col. 16 Lines 30-50 “The potential similar device identifiers are scored and ranked based on similarity, with the top N device identifiers above a certain threshold value being assigned as similar device identifiers..” teaching assigning scores [mobility factor] to top N device identifiers [members with lowest overall cost] See also Liu (77) “..Based on the similarities identified, the system can select relevant content to show each device identifier..” teaching reconfiguration).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Broch to include the noted teachings of Liu, in order to provide audience-based content (Liu Col. 2 Lines 23-25).

Regarding Claim 15, the combination teaches filter the set of user devices from the plurality of user devices based on predefined rules, to obtain a set of user devices wherein the predefined rules comprise at least one of predefined number of user devices associated with a user, user devices sharing similar attribute, spatial movement data gathered from user devices for a predetermined time period, overlap of the spatial movement data from user devices sharing similar attribute assigned to a user, and a combination thereof (See Broch Fig. 3, [0029][-[0030] “..a device and/or user may be assigned to a device management partition, and upon assignment, objects associated with the mobile device and/or user may be accessible to, editable by, and/or configurable..” [0042]-[0044]“..a process of rule-based mobile device management delegation.. a rule may be satisfied if attributes associated with a device indicate that the device is owned by an employee in a specific department (e.g., engineering) of an enterprise, the device is associated with a certain wireless carrier, and the device is in a predefined location..”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Doherty; Sean T. et al.  US 20080125959 A1 and Broch; Joshua Glenn et al. US 20170230248 A1 further in view of Awad; Mina US 20090247137 A1.

Regarding Claim 18, The combination teaches wherein a predefined rule excludes user devices (See Broch Fig. 3, [0029][-[0030] partition assignment [0042]-[0044] where filtering based on location attributes filtering devices to partitions based on overlap of spatial movement data).
The combination does not explicitly disclose wherein a predefined rule excludes user devices for which there is less than a threshold amount of spatial movement data.  
Awad teaches wherein a predefined rule excludes user devices for which there is less than a threshold amount of spatial movement data (See Awad [0047] a threshold may be set limiting course prediction to only situations where a minimum amount of location data has been acquires, such as five location data points).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Awad, in order to determining whether sufficient data exists to predict a course (Awad [0047]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Doherty; Sean T. et al.  US 20080125959 A1 and Broch; Joshua Glenn et al. US 20170230248 A1 further in view of Funkhouser US 20200058037 A1.
Regarding Claim 19, The combination teaches wherein a predefined rule excludes user devices associated with a user (See Broch Fig. 3, [0029][-[0030] partition assignment [0042]-[0044] where filtering based on location attributes that include user identity).
The combination does not explicitly disclose wherein a predefined rule excludes user devices for which there is more than predetermined number of user devices associated with a single user.
Funkhouser teaches wherein a predefined rule excludes user devices for which there is more than predetermined number of user devices associated with a single user (See Funkhouser Fig. 4, 404-408 [0048]-[0049] determining plurality of device identifiers associated with a user identifier and de-duplicating the data i.e. excluding user devices; Fig. 5 516)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Funkhouser, in order to de-duplicate audience data (Funkhouser [0016]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMAIR AHSAN/Examiner, Art Unit 2647